— Order, Supreme Court, New York County (David B. Saxe, J.), entered on February 21, 1991, which granted petitioner’s application to vacate respondent’s income execution, and denied respondent’s cross-petition for arrears and counsel fees, unanimously affirmed, without costs.
The parties’ separation agreement provides for three events that will reduce monthly maintenance and support payments *639without limit and separately provides for three other events that will reduce such payments to a limit of $800 a month for each unemancipated child. The IAS court correctly construed the plain meaning of this agreement in declining to apply the $800 limit to the first set of events (see, Cunningham v Cunningham, 169 AD2d 451). Respondent may not avoid the unambiguous terms of the agreement " 'merely because it subsequently appears to have been a bad bargain’ ” (Barzin v Barzin, 158 AD2d 769, 770, lv dismissed 77 NY2d 834, quoting 2A Weinstein-Korn-Miller, NY Civ Prac |f 2104.05). We have reviewed respondent’s other arguments and find them to be without merit. Concur — Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.